DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/21/2021 has been entered and considered by the examiner.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cavalcanti et al (US 2020/0267636 A1) support provided by provisional 62/846023 in view of Ray et al (US 2012/0014269 A1).
Regarding claims 1, 13, and 14, Cavalcanti teaches an communication apparatus/method of controlling a communication apparatus/ non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a control method of a communication apparatus (Abstract), comprising:
an acquisition unit configured to acquire information about a station connected to a first access point of a plurality of access points in a wireless network including the Fig. 3; Paras. 0023 and 0026; processing circuitry may be configured encode a multi-AP traffic specification (Multi-AP TSPEC) frame for transmission to the coordinator AP in response to receipt of time-sensitive requirements from an associated STA or a coordinated AP; i.e. the coordinator AP or coordinated AP receives time-sensitive requirements from the STAs); 
a determination unit configured to determine whether the load or congestion of the first access point is greater than or equal to a predetermined number based on the information about the station acquired by the acquisition unit (Fig. 3; Paras. 0013, 0023, 0027, 0029, 0059, and 0072; processing circuitry may be configured to set a contention access disabled field within an information element (IE) in a beacon, broadcast or management frame. The contention access may be a disabled field to indicate to STAs of the BSS to disable or pause EDCA contention access and wait for trigger-based access allocations to transmit data; i.e. the load or congestion level is determined); and
a control unit configured to control an operation of the first access point such that in a case where the determination unit determines that the load or congestion of the first access point is greater than or equal to the predetermined number, a frame instructing the station connected to the first access point to transmit uplink data is transmitted to the station connected to the first access point, whereas in a case where the determination unit determines that the number of stations connected to the first access point is less than the predetermined number, the frame is not transmitted (Fig. 3; Paras. 0013, 0023, 0027, 0029, 0059, and 0072; processing circuitry may be configured to set a contention access disabled field within an information element (IE) in a beacon, broadcast or management frame. The contention access may be a disabled field to indicate to STAs of the BSS to disable or pause EDCA contention access and wait for trigger-based access allocations to transmit data; i.e. when the load or congestion is above a certain level, a trigger frame would be used to inform the stations that they need to send uplink data rather than using the EDCA contention process, where the trigger frame would not be sent).
However, while Cavalcanti teaches whether contention based access is disabled based on the load or congestion and it is well-known in the art that an increase in the number of stations would increase the load or congestion, he does not specifically disclose a determination unit configured to determine whether the number of stations connected to the first access point is greater than or equal to a predetermined number based on the information about the station acquired by the acquisition unit; and in a case where the determination unit determines that the number of stations connected to the first access point is greater than or equal to the predetermined number.
Ray teaches methods and apparatus for contention-based access in a wireless communication system (Abstract).  He further teaches a determination unit configured to determine whether the number of stations connected to the first access point is greater than or equal to a predetermined number based on the information about the station acquired by the acquisition unit; and in a case where the determination unit determines that the number of stations connected to the first access point is greater than or equal to the predetermined number (Paras. 0088-0090 and 0099; contention-based transmissions may be based on parameters such as overall loading, subchannel loading, total system bandwidth, overhead, channel quality or other channel characteristics, number of users, number of thin messages and/or type of associated users, QoS requirements, and/or other system or device criteria; i.e. the contention based transmissions can be based on loading or number of users/stations). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ray with the teachings as in Cavalcanti.  The motivation for doing so would have been to deal with events such as cell loading to improve connection transfers (Ray at para. 0061).
Regarding claim 2, the combination of references Cavalcanti and Ray teaches the limitations of the previous claims.  Cavalcanti further teaches wherein the communication apparatus operates as an access point controlled by another access point in the wireless network (Fig. 3; Paras. 0023 and 0026; processing circuitry may be configured encode a multi-AP traffic specification (Multi-AP TSPEC) frame for transmission to the coordinator AP in response to receipt of time-sensitive requirements from an associated STA or a coordinated AP; i.e. apparatus could be either the coordinator AP or coordinated AP), and 
wherein in the case where the determination unit determines that the number of stations connected to the first access point is greater than or equal to the predetermined number, the control unit transmits the frame instructing the station to transmit uplink data to the station, whereas in the case where the determination unit determines that the number of stations connected to the first access point is less than the predetermined number, the control unit does not transmit the frame (Fig. 3; Paras. 0013, 0023, 0027, 0029, 0059, and 0072; processing circuitry may be configured to set a contention access disabled field within an information element (IE) in a beacon, broadcast or management frame. The contention access may be a disabled field to indicate to STAs of the BSS to disable or pause EDCA contention access and wait for trigger-based access allocations to transmit data; i.e. when the load or congestion is above a certain level, a trigger frame would be used to inform the stations that they need to send uplink data rather than using the EDCA contention process, where the trigger frame would not be sent). 
Regarding claim 3, the combination of references Cavalcanti and Ray teaches the limitations of the previous claims.  Cavalcanti further teaches wherein the communication apparatus operates as an access point that controls the first access point in the wireless network (Fig. 3; Paras. 0023 and 0026; processing circuitry may be configured encode a multi-AP traffic specification (Multi-AP TSPEC) frame for transmission to the coordinator AP in response to receipt of time-sensitive requirements from an associated STA or a coordinated AP; i.e. apparatus could be either the coordinator AP or coordinated AP). 
Regarding claim 6, the combination of references Cavalcanti and Ray teaches the limitations of the previous claims.  Cavalcanti further teaches further comprising wherein in a case where the steering unit does not perform steering, the determination unit determines whether the number of stations connected to the first access point is greater than or equal to the predetermined number (Fig. 3; Paras. 0013, 0023, 0027, 0029, 0059, and 0072; processing circuitry may be configured to set a contention access disabled field within an information element (IE) in a beacon, broadcast or management frame. The contention access may be a disabled field to indicate to STAs of the BSS to disable or pause EDCA contention access and wait for trigger-based access allocations to transmit data; i.e. the load or congestion level is determined and Ray teaches that the determination could be based on load or number of users) and Ray further teaches further comprising a steering unit configured to steer the station connected to the first access point to another access point (Paras. 0061, 0066 and 0068; to perform the contention-based processing and transmission functions associated with user terminals as described subsequently herein. This may include, for example, initiating new connections/handovers, declaring failures, such as RLF, performing access procedures, determining transmission probabilities, managing CB resource transmissions, etc).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ray with the teachings as in Cavalcanti.  The motivation for doing so would have been to deal with events such as cell loading to improve connection transfers (Ray at para. 0061).
Regarding claim 7, the combination of references Cavalcanti and Ray teaches the limitations of the previous claims.  Ray further teaches wherein in a case where the steering unit steers the station to a specific access point of the plurality of other access points, the control unit transmits a first message to the specific access point (Paras. 0061, 0066 and 0068; to perform the contention-based processing and transmission functions associated with user terminals as described subsequently herein. This may include, for example, initiating new connections/handovers, declaring failures, such as RLF, performing access procedures, determining transmission probabilities, managing CB resource transmissions, etc.; to provide functionality such as redirection of served UEs, communication with associated MMEs, or other network nodes, signaling CB information such as state information, grants, controlling UE access to CB resources, providing handover and context information, and/or other information or data such as is described herein; i.e. in order to perform handover and context information, messages would be sent). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ray with the teachings as in Cavalcanti.  The motivation for doing so would have been to deal with events such as cell loading to improve connection transfers (Ray at para. 0061).
Regarding claim 8, the combination of references Cavalcanti and Ray teaches the limitations of the previous claims.  Ray further teaches further comprising a stopping unit configured to stop transmission of the frame to the first access point to which a first message is previously transmitted (Paras. 0061, 0066 and 0068; to perform the contention-based processing and transmission functions associated with user terminals as described subsequently herein. This may include, for example, initiating new connections/handovers, declaring failures, such as RLF, performing access procedures, determining transmission probabilities, managing CB resource transmissions, etc.; to provide functionality such as redirection of served UEs, communication with associated MMEs, or other network nodes, signaling CB information such as state information, grants, controlling UE access to CB resources, providing handover and context information, and/or other information or data such as is described herein; i.e. in order to perform handover and context information, messages would be sent and frames would be sent to the new access point and not the old access point). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ray with the teachings as in Cavalcanti.  The motivation for doing so would have been to deal with events such as cell loading to improve connection transfers (Ray at para. 0061). 
Regarding claim 11, the combination of references Cavalcanti and Ray teaches the limitations of the previous claims.  Cavalcanti further teaches wherein in the case where the determination unit determines that the number of stations connected to the access point is less than the predetermined number, the control unit controls the operation of the access point to control the uplink data transmission using a carrier sense multiple access/collision avoidance (CSMA/CA) method (Fig. 3; Paras. 0013, 0023, 0027, 0029, 0059, and 0072; processing circuitry may be configured to set a contention access disabled field within an information element (IE) in a beacon, broadcast or management frame. The contention access may be a disabled field to indicate to STAs of the BSS to disable or pause EDCA contention access and wait for trigger-based access allocations to transmit data; i.e. it is well-known in the art that EDCA uses CSMA/CA). 
Regarding claim 12, the combination of references Cavalcanti and Ray teaches the limitations of the previous claims.  Ray further teaches further comprising a changing unit configured to change the predetermined number dynamically based on a communication status of the wireless network (Para. 0100; the subset of system resources may be dynamically allocated; i.e. the resources would be dynamically allocated based on the loading and number of users so the predetermined number would be dynamically changed too).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ray with the teachings as in Cavalcanti.  The motivation for doing so would have been to deal with events such as cell loading to improve connection transfers (Ray at para. 0061).

Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cavalcanti et al (US 2020/0267636 A1) support provided by provisional 62/846023 in view of Ray et al (US 2012/0014269 A1) further in view of Strater et al (US 10542486).
Regarding claim 4, the combination of references Cavalcanti and Ray teaches the limitations of the previous claims.  
However, while Cavalcanti shows a network topology in Fig. 3 and it is well-known in the art that you would need to know the topology of how the network is connected in order to transmit data to each of the different devices, he does not specifically disclose wherein the acquisition unit acquires the information about the station connected to the first access point by receiving topology information transmitted from the first access point.
Strater teaches a method for discovering and resolving a new multiple access point (MAP) controller by an existing MAP controller (Abstract).  He further teaches wherein the acquisition unit acquires the information about the station connected to the first access point by receiving topology information transmitted from the first access Col. 6, lines 2-6; HLC 112 may collect network topology information as new information about the wireless network is discovered and/or changed. In another embodiment, the HLC 112 may proactively probe the wireless network to collect network topology information; i.e. the first access point is part of the network and collecting information on the topology of the network would include topology information transmitted from the first access point). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Strater with the combination of references Cavalcanti and Ray.  The motivation for doing so would have been to deal with changes in a network topology (Strater at Col. 6, lines 2-6).
Regarding claim 5, the combination of references Cavalcanti and Ray teaches the limitations of the previous claims.  
However, while Cavalcanti shows a network topology in Fig. 3 and it is well-known in the art that you would need to know the topology of how the network is connected in order to transmit data to each of the different devices, he does not specifically disclose wherein the acquisition unit acquires the information about the station connected to the first access point by referring to the first access point for topology information.
Strater teaches a method for discovering and resolving a new multiple access point (MAP) controller by an existing MAP controller (Abstract).  He further teaches wherein the acquisition unit acquires the information about the station connected to the first access point by referring to the first access point for topology information (Col. 6, lines 2-6; HLC 112 may collect network topology information as new information about the wireless network is discovered and/or changed. In another embodiment, the HLC 112 may proactively probe the wireless network to collect network topology information; i.e. the first access point is part of the network and collecting information on the topology of the network would include topology information transmitted from the first access point). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Strater with the combination of references Cavalcanti and Ray.  The motivation for doing so would have been to deal with changes in a network topology (Strater at Col. 6, lines 2-6).
Regarding claim 9, the combination of references Cavalcanti and Ray teaches the limitations of the previous claims.  
However, while Cavalcanti shows a network topology in Fig. 3 that includes an AP as the coordinator and another as a coordinated, he does not specifically disclose wherein the wireless network is a wireless network that supports a Wi-Fi EasyMesh® standard, the access point controlled by the other access point is an agent, and an access point that controls another access point is a controller.
Strater teaches a method for discovering and resolving a new multiple access point (MAP) controller by an existing MAP controller (Abstract).  He further teaches wherein the wireless network is a wireless network that supports a Wi-Fi EasyMesh® standard, the access point controlled by the other access point is an agent, and an access point that controls another access point is a controller (Col. 1, lines 25-30; multiple access point (MAP) networks include a MAP controller and multiple MAP agents. As will be apparent to persons having skill in the art, MAP is also known as EasyMesh (as referred to by the Wi-Fi Alliance), and the term EasyMesh can be used interchangeably with MAP herein; i.e. the first access point is part of the network and collecting information on the topology of the network would include topology information transmitted from the first access point). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Strater with the combination of references Cavalcanti and Ray.  The motivation for doing so would have been to have the products conform to the Wi-Fi Alliance standard (Strater at Col. 1, lines 25-35).
Regarding claim 10, the combination of references Cavalcanti and Ray teaches the limitations of the previous claims. 
However, Cavalcanti does not specifically disclose wherein the information about the station is acquired from a topology notification message or a client capability report message defined in an Institute of Electrical and Electronics Engineers (IEEE) 1905.1 standard.
Strater teaches a method for discovering and resolving a new multiple access point (MAP) controller by an existing MAP controller (Abstract).  He further teaches wherein the information about the station is acquired from a topology notification message or a client capability report message defined in an Institute of Electrical and Electronics Engineers (IEEE) 1905.1 standard (Col. 6, lines 22-33; the new MAP controller in the wireless network may be detected from a MAP SupportedService TLV received in a 1905.1 Topology response message, initiated by the 1905.1 management entity of the local MAP Controller of the existing MAP controller device 102, following reception of a 1905.1 Topology response message from the new MAP controller's management entity). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Strater with the combination of references Cavalcanti and Ray.  The motivation for doing so would have been to have the products conform to the Wi-Fi Alliance standard (Strater at Col. 1, lines 25-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/KENT KRUEGER/Primary Examiner, Art Unit 2474